Citation Nr: 0016344	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-14 300A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for a left knee disorder, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active duty from January 1991 to May 1991; 
and she also had a period of active service in November 1996 
(inactive duty training during which she had a left knee 
injury, leading to her service-connected left knee 
disability). 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the RO 
which granted service connection for a left knee disorder and 
assigned a 10 percent rating.  In July 1999, the RO assigned 
a higher rating of 20 percent for the left knee disability.  
The veteran continues to appeal for a higher rating for the 
condition.


FINDINGS OF FACT

The veteran's left knee disorder, including postoperative 
chondromalacia, is productive of slight limitation of motion 
(generally full extension, and flexion of 90 degrees or 
better); no recurrent subluxation or lateral instability; and 
complaints of episodes of pain, swelling, and locking.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5257, 5258, 
5260, 5261 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Navy from January 1991 to 
May 1991.  She also had Naval Reserve service with periods of 
training.  A November 1995 service report shows the veteran 
received treatment due to a left knee injury.  While on 
inactive duty training in November 1996, she reportedly 
injured her left knee while running.  

In December 1996, the veteran was treated for left knee pain.  
Her left knee was evaluated in January 1997 and she was 
diagnosed as having left knee iliotibial band syndrome, 
secondary to a running incident in November; possible 
patellofemoral chondromalacia, secondary to same incident; 
and rule out subtle stress fracture left subtrochanteric area 
secondary to the same incident.  A January 1997 MRI report 
notes findings suggested chondromalacia lateral facet of the 
patella which abnormally extends over approximately 1.5 cm.  
The radiologist stated that very small joint effusion was 
visualized.  She underwent physical therapy in 1997.  
Physical therapy reports noted the veteran had left knee pain 
and limitation of motion of the left knee.  She was noted to 
usually have extension to 0 degrees and flexion ranged from 
100 to 130 degrees.

In March 1997, the veteran filed a claim of service 
connection for a left knee disorder.  She claimed she injured 
her left knee in November 1996 during inactive duty training.

Medical reports from April 1997 show the veteran continued to 
complain of left knee pain.  She had limitation of motion and 
effusion of the left knee.

In May 1997, she underwent left knee diagnostic arthroscopy, 
resection of unstable flap cartilage of the medial femoral 
condyle and injection of the iliotibial band.  The 
postoperative diagnoses were grade 3 chondromalacia medial 
femoral condyle with unstable flap; Grade 2 chondromalacia 
superior pole of patella; ruled out meniscal tears; and 
iliotibial band syndrome.

In May 1997, less than two weeks following left knee surgery, 
the veteran underwent a VA examination of the left knee.  She 
reported injuring her left knee in service while running.  
The examiner noted the veteran recently had left knee surgery 
and had started physical therapy.  Physical examination 
revealed ecchymosis about the left knee which was considered 
a residual of a recent arthroscopy.  She had pain on motion 
of the left knee which was to be expected because of the 
recent arthroscopy, making a final evaluation impossible at 
that time.  There was a 0.5 inch decrease in circumference of 
the left thigh.  There was pain on flexion of the left knee, 
which could be flexed to just a little past 90 degrees and no 
further.  Manipulation of the left knee was not performed at 
that time because of the residual reaction to recent 
arthroscopy.  The veteran was told by the arthroscopist that 
there was chondromalacia of the left femoral condyle, as well 
as the patella.  The examiner concluded the veteran was 
status post recent arthroscopy for chondromalacia of the left 
knee and that the status of her function of the left knee was 
unclear.

In May 1997, a few days following VA examination, the veteran 
underwent evaluation by a service department medical board.  
At that time, her range of motion was 0 to 90 degrees.  She 
had moderate effusion of her knee.  She had a large amount of 
ecchymosis circumferentially around the knee more so on the 
medial inferior side of the knee.  There was no evidence of 
redness, streaking or warmth.  Her arthroscopic portals were 
closed  She was extremely tender to palpation along the 
medial and lateral facets of the patella.  She had no 
distinct joint-line tenderness.  She was tender along the 
iliotibial band.  The examiner stated that prior reports 
indicated a negative Lachman, pivot shift, and anterior 
drawer signs, and an arthroscopy revealed her anterior and 
posterior cruciate ligaments to be intact.  The diagnoses 
were Grade III chondromalacia medial femoral condyle with 
unstable 5/5 flap status post resection; grade II 
chondromalacia superior pole of patella; plica syndrome; and 
iliotibial band syndrome.  The medical Board recommended 
referral to the central physical evaluation board.

A June 1997 medical report shows that physical examination of 
the left knee revealed no effusion.  She had some clicking at 
the patellofemoral joint.  She had a full range of motion of 
the left knee.

The RO, in a September 1997 rating decision, granted service 
connection for left knee chondromalacia patella and medial 
femoral condyle, status post resection, and assigned a 10 
percent rating, effective from March 1997.

When treated in November 1997, the veteran stated that since 
arthroscopy of her left knee, her knee locked in a 45 degree 
angle and popped when she straightened it out.  She state 
that this was very limiting occupationally as she was a 
nurse.  She denied any instability.  She stated she fell when 
her knee locked.  She also stated she had constant pain in 
the knee.  Physical examination revealed her left knee range 
of motion was intact.  There was tenderness with extreme 
extension and flexion.  There was also mild tenderness in the 
lateral aspect and no obvious effusion.  The impression was 
left knee pain, rule out loose body.

In December 1997, the veteran stated his condition had 
worsened since the May 1997 VA examination.  She stated that 
she took 800 mg. of Motrin.  She claimed she walked with a 
regular limp and that her knee locked 3 to 5 times a day.

In December 1997, the veteran reported for treatment 
complaining of left knee pain.  She was noted to have a limp 
on walking and she stated she sometimes had complete locking 
of the knee joint.  Examination of the left knee revealed no 
visible swelling.  There was no joint crepitations palpated 
upon flexion and extension of the left knee.  Slight 
tenderness was elicited laterally on deep palpation.  The 
assessment was chondromalacia patellae and irritable band 
syndrome.  The examiner stated the veteran had left knee pain 
which was unrelieved with the help of physical therapy.

Physical examination of the left knee in February 1998 showed 
a slight positive J sign.  There was no effusion, joint 
instability, or apprehension.  The scars were well-healed.  
She had tenderness of the patella and of the medial and 
lateral joint lines.  February 1998 X-ray studies of the left 
knee were negative.  The impression was left chondromalacia 
patella.

During a June 1998 VA outpatient treatment visit, the veteran 
stated she had locking of the left knee.  She stated that 
when her knee locked she needed manual manipulation.  She 
stated she did home exercises for strengthening and that her 
knee felt stronger.  Physical examination of the left knee 
revealed no swelling, effusion, or instability.  She had 
tenderness over the joint line.  She had a positive patellar 
grind.  She also had quadriceps and hamstring weakness.  She 
had well-healed scars of the knee.  Her range of motion was 0 
to 120 degrees of flexion.  X-ray studies of the left knee 
were normal.  The impression was chondromalacia of the left 
patella with chronic pain and locking with no improvement 
with strengthening exercises

On July 1998 VA examination of the left knee, the veteran 
stated her knee locked all the time and that she had to have 
someone straighten her knee out.  She stated she had several 
episodes in which her knee collapsed, causing her to fall.  
She stated she was currently working in a factory in a 
sitting down type job.  She stated she could not sit for more 
than hour.  She reported she had to get up and move around.  
She stated she could climb stairs but had pain in the knee if 
she attempted to climb too many stairs.  She stated she could 
not kneel, squat, or stoop.  She reported taking Motrin 
before she went to bed.  She stated her quadriceps were very 
painful.  On examination she was not in any acute distress.  
She ambulated without evidence of a limp.  She had a mild 
effusion.  The circumference of the quadriceps was 18 1/4 on 
the left and 18 1/2 on the right.  She had minimal crepitus 
palpable on motion of the knee.  She had good stability of 
the knee.  McMurray's sign was negative bilaterally.  There 
were punctate scars over the knee from the portal of the 
arthroscopic entry points.  The diagnosis was internal 
derangement of the left knee.  

The examiner stated that the examination was conducted during 
a period of quiescent symptoms.  He stated the symptoms 
elicited from the veteran were compatible with her diagnosis.  
He reported that during flare-up of symptoms which will occur 
with varying frequency, the physical findings of the 
examination could be significantly altered.  He related that 
quantification of such changes would require examination 
during a flare-up.

In September 1998, the veteran underwent left knee 
arthroscopic surgery.  The postoperative diagnoses were 4 x 8 
mm medial femoral condyle lesion; a small approximately 4 x 2 
cm, superficial lesion on the lateral femoral condyle; a 
plica between the patella and the trochlea medially; and 
hypermobile posterior horn of the lateral meniscus.  It was 
noted the medial meniscus was normal, and it was felt that 
the hypermobile posterior horn of the lateral meniscus was 
not the source of symptoms and did not warrant repair.  
During the operation, the plica and frayed cartilage were 
removed.

In July 1999, the RO assigned a higher rating of 20 percent 
for the left knee disorder, effective from March 1997.

In August 1999, the veteran's supervisor stated the veteran 
returned to work during the week of November 8, 1998, 
following her knee operation.

On September 1999 VA examination, the veteran reported that 
since her knee surgery in September 1998, she continued to 
have ongoing pain in her knee and decreased mobility.  She 
stated she had been released to work on a part-time basis by 
her primary physician.  She reported she was told to avoid 
any running, prolonged standing and walking long distances.  
She stated she had pain in the knee and swelling on an 
ongoing basis.  She related she occasionally had locking and 
grinding of the knee.  She stated she could not squat or knee 
for long periods of time.  She stated she now worked in an 
office setting due to her knee difficulties.  Examination of 
the left knee revealed mild effusion.  Her left knee range of 
motion was said to be restricted with extension to -5 and 
flexion to 110 degrees.  With motion of the knee, there was 
pain over the medial aspect of her joint line.  There was no 
gross instability to anterior drawer or varus or valgus 
testing.  There was pain with valgus testing of the knee.  
She did not have pain with compression or distraction test.  
There was crepitus with flexion and extension.  The 
impression was injury to left knee with, by report, 
chondromalacia patella, medial femoral lesions, plica between 
patellar and trochlea, and hypermobile posterior horn lateral 
meniscus.

A November 1999 outpatient treatment report notes the veteran 
had been wearing a brace which was prescribed by her doctor.  
She wore the brace at work but stated after a full shift her 
knee had increased swelling and increased pain to the point 
where she stopped wearing the brace.  She stated the pain and 
swelling of her left knee had become more severe over the 
last two months.  She stated that at times, the pain radiated 
to her shin.  She related she had tender iliotibial 
tenderness after an extended time on her feet.  She stated 
she currently took 800 mg of Motrin with relief.  Physical 
examination revealed she had a full range of motion.  She had 
palpable tenderness at the patellofemoral articulation and 
she had palpable tenderness at the medial femoral condyle.  
She had patellar popping with extension.  The examiner stated 
that her previous surgery revealed she had a large 4 x 8 mm 
to 1 cm defect in the weight bearing surface of the medial 
femoral condyle which was not down to bone.  It was also 
noted she had medial tibial plateau grade one chondromalacia.  
The impression was chondromalacia with medial femoral condyle 
defect.  The plan was to limit her bending and squatting.  
She was to consider a job change to a more sedentary work 
area.  She was advised to wear the brace as needed when 
active.

In December 1999, the RO assigned a temporary total 
convalescent rating from September through November 1998, 
based on left knee surgery.  The 20 percent rating for the 
left knee disability was continued thereafter.

In a February 2000 letter, the veteran stated she had left 
knee pain.  She stated she could not afford to take time off 
of work due to her left knee pain.  She stated she took 
Motrin 800 mg which offered relief but not total relief.  She 
stated she continued her nursing career because that is what 
she had been trained to do.



II.  Analysis

The veteran's claim for a rating in excess of 20 percent for 
her service-connected left knee disorder is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran is currently assigned a 20 percent rating for a 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides that a knee disability with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 when severe.  A 
review of the evidence shows the veteran does not have any 
recurrent subluxation or lateral instability of the left 
knee.  Numerous examination and outpatient treatment reports 
consistently show the veteran's left knee has no instability.  
Since the veteran's left knee disability does not involve 
even slight recurrent subluxation or lateral instability of 
the knee, a 0 percent rating is warranted under Code 5257, in 
accordance with 38 C.F.R. § 4.31. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  Medical reports from 1997 to 1999 
generally show that the veteran's left knee has full 
extension (to 0 degrees) and has never had less than 90 
degrees of flexion of the left knee.  The latest VA 
examination in September 1999 noted extension of -5 degrees.  
It is unclear whether the examiner was reporting that full 
extension lacked 5 degrees, but even if that is the case, 
such would be rated 0 percent.  Flexion was limited to 110 
degrees on this examination, which is also to be rated 0 
percent.  A subsequent treatment record in November 1999 
shows full range of motion of the left knee.  If the 
veteran's left knee disorder was strictly rated under either 
Code 5260 or Code 5261, it would be assigned a noncompensable 
rating.  There is no objective evidence of additional 
limitation of motion of the left knee due to pain on use, and 
certainly not additional limitation to the extent necessary 
for a higher rating under limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran complains of episodes of left knee pain, 
swelling, and locking.  Assuming that her left knee disorder 
involves a dislocated semilunar cartilage (although such does 
not appear to be the case), the maximum rating would be 20 
percent under 38 C.F.R. § 4.71a, Code 5258.  Code 5258 
provides a 20 percent rating for semilunar cartilage which is 
dislocated with frequent episodes of locking, pain, and 
effusion into the joint. 

While the veteran claims she has problems with performing 
certain tasks required by her position as a nurse, this case 
does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The currently assigned 20 percent 
schedular rating acknowledges the industrial impairment she 
has as a result of her service-connected left knee disorder.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the left 
knee condition was more than 20 percent disabling.  Thus 
"staged ratings" are inapplicable to this case. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher rating for a left 
knee disorder.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for a left knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

